Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoang et al (“Hoang”), “Multiple-Dictionary Compression Using Partial Matching”, published on IEEE, 1995 in view of Kumar et al (“Kumar” US 2013/0120168 A1), published on May 16, 2013.
As to claim 1, Hoang teaches “determine, for a first segment in a data file, a first context state based on a first context segment within the data file, the first context segment including a predetermined number of bytes that precede the first segment in the data file” on page 273, lines 5-14 (the three character context corresponds to the first context segment including a predetermined number of bytes that precede the first segment in the data file; the c character corresponds to a first segment in a data file is determined when there are three characters occurred previously corresponds to a first context state).
It appears Hoang does not explicitly teach “identify a first indexed dictionary for the first context state from a plurality of indexed dictionaries”.
However, Kumar teaches “identify a first indexed dictionary for the first context state from a plurality of indexed dictionaries” in par. 0245 (D(i) is set of dictionaries for letter A-Z; those dictionaries correspond to indexed dictionary for the first context state from a plurality of indexed dictionaries).
Hoang and Kumar are analogous art because they are in the same field of endeavor, text compression. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to index context state (taught by Hoang) including “identify a first indexed dictionary for the first context state from a plurality of indexed dictionaries” as suggested by Kumar in order to provide a sufficient compression scheme (see Kumar’s paragraphs [0241-0243]).
Kumar teaches “identify a first transformation set for the first context state from a plurality of transformation sets; and encode the first segment using the first indexed dictionary and the first transformation set” in paragraphs [0244-0245] (set of dictionaries from A to Z where each dictionary represented a transformation based on probability measure of equation).
As to claim 2, Hoang teaches “determine, for a second segment in the data file, a second context state, wherein the second context state is determined based on a second context segment within the data file that precedes the second segment; identify, based on the second context state, a second indexed dictionary from the plurality of indexed dictionaries, the second indexed dictionary being different than the first indexed dictionary; and encode the second segment using the second indexed dictionary” in section 2.1, page 274.
As to claim 19, it is rejected for similar reason as claims 1-2.

As to claim 3, Hoang teaches “wherein the first transformation set includes at least one entry representing instructions to add predefined characters to an entry in the first indexed dictionary ” in par. 0244 (letter N may have the highest probability of occurring after letter A per the probability measure of equation (1)).
As to claim 4, Hoang teaches “wherein the first context segment comprises the two bytes immediately preceding the first context segment” in section 2.1, page 274 (two characters corresponds to two bytes).
As to claim 5, Kumar teaches “wherein the first context state is determined based on a hash of the first context segment” in par. 0212.
As to claim 6, Kumar teaches “wherein the first segment includes a sequence of American Standard Code for Information Interchange (ASCII) characters” in par. 0252.
As to claim 8, Kumar teaches “wherein the first segment includes a word in a lexicon” in par. 0243 (“a dictionary can be maintained for each letter of the English alphabet”).
As to claim 9, Kumar teaches “wherein the first indexed dictionary comprises sequences of symbols and transforms for the lexicon” in par. 0243.
As to claim 10, Kumar teaches “wherein encoding the first segment using the first indexed dictionary and the first transformation set includes generating a codeword for the first segment, the codeword including a length for the first segment, a word entry index value, and a transformation set index value for the first transformation set” in par. 0243.
As to claim 11, Hoang teaches “determining a first context state for a second codeword from the plurality of codewords based on at least a predetermined number of bytes of the decoded first codeword” on page 273, lines 5-14 (the three-character context corresponds to a first context state for a second codeword from the plurality of codewords based on at least a predetermined number of bytes of the decoded first codeword).
Hoang does not explicitly teach “decoding a first codeword from the plurality of codewords; after decoding the first codeword”.
However, Kumar teaches “decoding a first codeword from the plurality of codewords; after decoding the first codeword” in par. 0252 (“…For the decoding technique, the first codeword is decoded by performing a lookup in the default dictionary.  Once that symbol is decoded, the next codeword is decoded by using that symbol's dictionary…”);
Hoang and Kumar are analogous art because they are in the same field of endeavor, text compression. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to decode the codewords (disclosed by Hoang) including “decoding a first codeword from the plurality of codewords; after decoding the first codeword”, as suggested by Kumar in order to provide an improved decompression technique (Kumar’s paragraphs [0242-0245]).
Kumar teaches “identifying, based on the first context state, a first indexed dictionary from a plurality of indexed dictionaries” in par. 0245.
 Kumar teaches “identify, based on the first context state, a first transformation set from a plurality of transformation sets” in paragraphs [0244-0245] (set of dictionaries from A to Z where each dictionary represented a transformation based on probability measure of equation).
and decoding the second codeword using the first indexed dictionary and the first transformation set” in par. 0245.
As to claim 12, Hoang teaches “determining, for a third codeword from the plurality of codewords, a second context state based on a second decoded codeword within the data file that immediately precedes the third codeword” on page 273, lines 5-14
Kumar teaches “identifying a second indexed dictionary from the plurality of indexed dictionaries based on the second context state, the second indexed dictionary being different than the first indexed dictionary; and decoding the third codeword using the second indexed dictionary” in paragraphs 0244 and 0245.
As to claim 13, Hoang teaches “wherein the predetermined number of bytes are the last two bytes of [[a]] the decoded codeword” on page 273, lines 5-14 (two-character context corresponds to two bytes since each character occupies one byte). 
As to claim 14, Hoang teaches “retrieving metadata associated with the encoded data file” in section 2.2, page 275 (the dictionary is used to describe a string to be decoded).
As to claim 16, Kumar teaches “wherein the metadata includes a mapping from a plurality of context states to [[a]] the plurality of indexed dictionaries” in paragraphs 0244, 0245.
As to claim 17, Kumar teaches “wherein the metadata further includes a mapping from [[a]] the plurality of context states to [[a]] the plurality of transformation ” in par. 0252 (dictionaries as a plurality of transformation sets).
As to claim 18, Kumar teaches “extracting a sequence length from the second codeword; determining a word entry index from the second codeword; and retrieving a word entry from the first indexed dictionary using the sequence length and the word entry index” in par. 0252 (codeword is decoded by performing a lookup in the default dictionary…).
As to claim 20, Kumar teaches “identify a word entry in the first indexed dictionary and a transformation in the first transformation set such that a result of applying the transformation to the word entry matches the first segment” in par. 0243, par. 0245.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hoang et al (“Hoang”), “Multiple-Dictionary Compression Using Partial Matching”, published on IEEE, 1995 in view of Kumar et al (“Kumar” US 2013/0120168 A1), published on May 16, 2013 in further view of Bhave et al (“Bhave” US 9,981,834 B2), published on July 14, 2015.
As to claim 7, it appears Hoang and Kumar do not explicitly teach “wherein the first segment includes a sequence of Unicode characters”.
However, Bhave teaches “wherein the first segment includes a sequence of Unicode characters” in claim 8 (text-files storing collection of Unicode character).
Hoang, Kumar and Bhave are analogous art because they are in the same field of endeavor, data file processing. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to include segment data (disclosed by Hoang) as a sequence of Unicode characters, as suggested by Bhave in order to provide more variety of character processing.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hoang et al (“Hoang”), “Multiple-Dictionary Compression Using Partial Matching”, published on IEEE, 1995 in view of Kumar et al (“Kumar” US 2013/0120168 A1), published on May 16, 2013 in further view of Araki (US 2012/0011419 A1), published on January 12, 2012.
As to claim 15, it appears Hoang and Kumar do not explicitly teach “wherein the metadata includes a hash function applied to the predetermined number of bytes to determine a context state for codewords in the encoded data file”.
However, Araki teaches “wherein the metadata includes a hash function applied to the predetermined number of bytes to determine a context state for codewords in the encoded data file” par. 0022 (“…The present invention also includes a function data encoding apparatus that selects data representing a random universal hash function from a data set representing a group of universal hash functions and that encodes data representing the universal hash function in such a manner that faulty codewords are correctable 
even if there exists the faulty codewords…”).
Hoang, Kumar and Araki are analogous art because they are in the same field of endeavor, data file processing. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to include metadata (disclosed by Hoang) as a hashing technique, as suggested by Araki including “wherein the metadata includes a hash function applied to the predetermined number of bytes to determine a context state for codewords in the encoded data file” in order to encode data effectively (Araki par. 0022).

Response to Arguments
Regarding Applicant’s argument on page 9 of the remarks, Applicant argues that “The Office errs in citing the A-Z dictionaries of Kumar for both the “plurality of indexed dictionaries” and the “plurality of transformation sets””. Applicant’s argument is respectfully considered, but is not persuasive. According to par. 0245, D(i) represents a dictionary for letter (i) where (i) represents each dictionary from A to Z. However, each dictionary includes an ordering of letters based on the probability of what letter will follow. An ordering of letters based on the probability of what letter will follow corresponds to a transformation set. For example, in par. 0244, “N” appears at the top of A’s dictionary because letter “N” may have the highest probability of occurring after “A” per the probability measure of equation (1).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is (571)272-8485.  The examiner can normally be reached on Mon-Fri. 9:30am-7pm; First Fri Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kerzhner Aleksandr can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOC TRAN/
Primary Examiner, Art Unit 2165